OTT revenueASU UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the Fiscal Year Ended December31, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission file number001-33778 INTELIQUENT, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 31-1786871 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 550 West Adams Street Suite 900
